BY THE COURT
We find that there is error in the record prejudicial to the plaintiff in error in two respects:
First: In permitting the witness Harry Commager, who was called by plaintiff, to testify over the objection and exception of the defendant, that he considered the word of plaintiff absolutely good. The reputation of the plaintiff for truth and veracity *199had not been put in issue by the defendant by calling witnesses to attack it.
Second: In refusing, to permit cross-examination of the plaintiff, who voluntarily . testified as a witness in his own behalf as to communications between himself and his former attorney. Spitzer, vs. Stillings, 109 Oh St., 297.
For the foregoing errors the judgment is reversed and the cause remanded for a new trial.
Williams, Lloyd and Richards, JJ, concur.